Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000663
                                                       07-MAY-2018
                                                       08:08 AM
                          SCWC-15-0000663

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 DANE S. FIELD, TRUSTEE OF THE BANKRUPTCY ESTATE OF ALOHA SPORTS
              INC., Petitioner/Plaintiff-Appellant,

                                vs.

 THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, AN UNINCORPORATED
           ASSOCIATION, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000663; CIVIL NO. 06-1-1832)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant’s application for writ

of certiorari, filed on March 25, 2018, is hereby accepted and

will be scheduled for oral argument.   The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawaiʻi, May 7, 2018.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson